720 N.W.2d 574 (2006)
In Re Katie Lynn Marie DEGG, Jason Andrew Degg, Olivia Faith Degg, Steven Patrick Degg, Bridgette Cathryn Murphy, Kyle Thomas Murphy, and Andrew Christopher Murphy, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Jacqueline Murphy, Respondent-Appellant, and
Robert Charles Murphy, Respondent.
Docket No. 131904. COA No. 267243.
Supreme Court of Michigan.
September 8, 2006.
On order of the Court, the application for leave to appeal the July 25, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.